testimony provided at the evidentiary hearing, the guilty plea agreement,
                and the guilty plea canvass, the district court concluded that McDermott
                "was fully advised of the consequences of her plea and voluntarily agreed
                to accept the negotiation." The record supports these determinations.   See
                Molina, 120 Nev. at 191, 87 P.3d at 537-38 ("A thorough plea canvass
                coupled with a detailed, consistent, written plea agreement supports a
                finding that the defendant entered the plea voluntarily, knowingly, and
                intelligently." (quoting Crawford v. State, 117 Nev. 718, 722, 30 P.3d
1123, 1125 (2001)). We conclude that McDermott fails to demonstrate the
                district court abused its discretion, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                    Pickering



                                                    Parraguirre
                                                          I
                                                                                 J.
                                                    Saitta



                cc: Hon. Abbi Silver, District Judge
                     Oronoz & Ericsson
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A